JOHN HANCOCK SOVEREIGN BOND FUND ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I Terms of New or Amended Securities For John Hancock Bond Fund: On May 3, 2011, the Board of Trustees approved the establishment of a new institutional share class, Class R6 shares, for John Hancock Bond Fund and the related Multi-Class Plan. The Board also authorized the filing of the related post-effective amendment to the Fund’s registration statement which was filed on August 30, 2011, accession number 0000950123-11-086729.
